Citation Nr: 1637899	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  95-39 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert Chisolm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

 Veteran and Physician


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1971, with service in the Republic of Vietnam from March 1970 to March 1971.  He died in March 2014.  The appellant is the Veteran's surviving spouse who was substituted as the claimant to continue the Veteran's pending appeal to completion.  This case is before the Board of Veterans' Appeals (Board) on appeal from a January 1993 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  In June 1996, the Veteran testified before a Decision Review Officer; a transcript of that hearing is associated with the record.

This case was previously before the Board when this issue was denied in an August 2011 Board decision.  The Veteran appealed the Board's August 2011 denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated March 2012, the Court vacated the Board's August 2011 denial and remanded this matter to the Board for compliance with the instructions included in a Joint Motion for Remand (Joint Motion).

The case returned to the Board and was remanded (by a Veterans Law Judge (VLJ) other than the undersigned) in November 2012 for additional development in compliance with the March 2012 Court Order and associated Joint Motion.  This case is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.

REMAND

The Board's November 2012 remand directed the RO to attempt to verify the Veteran's reported stressors as described in the Joint Motion.  Specifically, the RO was instructed to determine whether the deaths of "Felix Santiago Trinidad" or "Santiago Trinidad" and "Pursunsky," Pusinski," or "Pusunsky" occurred as described by the Veteran, and to document all attempts to verify such stressors.  The RO was instructed to thereafter afford the Veteran a VA examination by a psychiatrist or psychologist to determine whether he had PTSD due to any verified service-related stressor, and to determine the nature and cause of any other acquired psychiatric disorders that have been present during the pendency of this claim.  

According to a December 2015 VA formal finding memorandum, the RO determined that the information required to corroborate the stressful events as described by the Veteran is insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  The December 2015 VA memorandum noted that a request for stressor verification was made on June 8, 2015, by the JSSRC coordinator via the Defense Personnel Records Information Retrieval System (DPRIS), which was returned with a negative response.

The undated DPRIS response from JSRRC notes that research was coordinated with the NARA, that the U.S. Army historical records were researched, and that no unit records pertaining to the 98th Maintenance Company for calendar year 1970 could be located.  Other historical documents that were available, including the Operational Reports - Lessons Learned (OR-LL) submitted by the 86th  Maintenance Battalion, the higher headquarters of the 98th Maintenance Company for the period ending July 31, 1970, and the casualty data available, did not document the incident described by the Veteran.

However, it was advised that a Morning Report, DA Form 1, search be requested from the National Personnel Records Center (NPRC) in St. Louis, Missouri.  

A review of the record reveals no indication that the AOJ conducted the additional development recommended in the undated DPRIS response.  Therefore, the Board finds that a remand is necessary to request any relevant Morning Reports from the NPRC.

Additionally, the Board notes that the Veteran testified as to a number of claimed stressors during his June 1996 DRO hearing, to include the following: 

1. going on three secret search and destroy missions to Cambodia in either November or December 1970 and being required to kill all prisoners;

2. killing a Vietnamese man who had killed his friend, "Felix Santiago Trinidad" or "Santiago Trinidad"; 

3. trading his guard duty with a Polish friend, "Pursunsky," Pusinski," or "Pusunsky," who was later killed during an airstrike while on guard duty.

4. developing meningitis while on the way to Vietnam, having to be treated in Alaska for nearly a month and finding his way to Vietnam on his own, in commercial airplanes; and

5. being part of a convoy that triggered a mine explosion that caused the deaths or serious injury of four soldiers and caused the Veteran to be blinded for two weeks, leaving microscopic scars in his eyes;

As to the first, second, and third in-service incidents, further development for verification is required, as noted earlier.
As to the fourth in-service incident (treatment in Alaska for meningitis and then traveling to Vietnam in commercial airplanes), the evidence of record supports a finding that these events occurred.  The Board notes that the Veteran's service treatment records (STRs) include documentation of the meningitis treatment in Alaska and these records provide support for the Veteran's account of making his own way to Vietnam in commercial airplanes after he recovered.  Accordingly, the Board finds that no further evidentiary development is necessary to establish that these in-service events did occur.  (The Board notes that it makes no finding as to whether these events constitute an adequate stressor sufficient to support a diagnosis of PTSD, which is a medical determination.)

As to the fifth alleged in-service incident (a mine explosion that injured the Veteran's eyes and injured or killed other soldiers), the Board notes the following:  Under 38 C.F.R. § 3.304(f)(2), if the evidence establishes that a veteran engaged in combat and the claimed stressor is related to that combat, then, (a) in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2) (2015). In this case, however, this combat presumption cannot be applied because (even assuming that the Veteran engaged in combat service), as explained below, the Board finds that the Veteran's statements about the mine explosion event are not credible and, accordingly, finds that the presumption has been rebutted by clear and convincing evidence.  See id.

In June 1996, the Veteran testified that "there was an explosion and for two weeks he was blind.  Dirt got in his eyes and he couldn't see for two weeks."  These statements are directly contradicted by the STRs, which appear to comprehensively cover the time the Veteran spent in Vietnam and which document treatment for other conditions, but contain no mention of any eye problems such as the Veteran describes.  Although the absence of evidence is not normally considered negative evidence, in this case, the Board finds that an eye injury of the severity and duration the Veteran alleges would not go completely unreported in the STRs, when such STRs are present in the record and appear to comprehensively cover the period in question.  See Buczynski v. Shinseki, 24 Vet.App. 221, 226-27 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  The Board further notes that such a finding is well within the lay competence of the undersigned and does not violate Colvin v. Derwinski, because it does not require medical expertise to conclude that a two-week period of blindness (or even severe eye injury) during active military service, in-country, in the Vietnam era, would be sufficiently debilitating as to require some notation in the STRs.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient is a factual issue to be addressed by the Board); see also Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991) (Board may only use independent medical evidence and may not substitute its own medical opinion for that of competent medical professionals).  This direct contradiction compels the Board to find that the more recent statements about an in-service explosion are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record).  To be clear, the Board is not questioning the Veteran's honesty or moral character.  The Veteran was attempting to recollect events that transpired a long time ago and the passage of time, along with the inconsistencies noted above, compels the conclusion that the Veteran was not an accurate historian as to these particular statements. See Caluza, 7 Vet. App. at 510-11.  Therefore the Board affords no probative weight to the Veteran's statements about an in-service mine explosion, and finds (as to the combat presumption) that this alleged event has been rebutted by clear and convincing evidence.  Accordingly, the Board concludes that no further development is required as to this alleged potential stressor event.  Id.

Accordingly, the case is REMANDED for the following:

1. The AOJ must obtain any relevant Morning Reports relating to the Veteran's three outstanding alleged stressors ((1) killing prisoners during secret search and destroy missions to Cambodia in November or December 1970, (2) killing a Vietnamese man who had killed his friend, "Felix Santiago Trinidad" or "Santiago Trinidad," and (3) trading guard duty with a Polish friend, "Pursunsky," Pusinski," or "Pusunsky," who was later killed during that guard duty).  All attempts to obtain this evidence must be documented in the claims file.  If the AOJ is unable to secure any records, the AOJ must properly notify the appellant.  See 38 C.F.R. § 3.159(e).

2.  After the above development is completed, the AOJ should also arrange for exhaustive development to verify each of the Veteran's three outstanding alleged stressors ((1) killing prisoners during secret search and destroy missions to Cambodia in November or December 1970, (2) killing a Vietnamese man who had killed his friend, "Felix Santiago Trinidad" or "Santiago Trinidad," and (3) trading guard duty with a Polish friend, "Pursunsky," Pusinski," or "Pusunsky," who was later killed during that guard duty).  

Where the information of record, to include that obtained pursuant to the development ordered above, is insufficient to corroborate any stressor, the appellant should be notified of the specific information that is needed [to allow for verification] with respect to each such stressor and afforded opportunity to respond.  The AOJ should then make formal findings for the record assessing whether each of the Veteran's alleged stressor events is corroborated.  If any development in this matter cannot be completed, the reason why completion is not possible must be explained, and the scope of the attempt must be described.

3. After completing the above action (and any other development as may be indicated by any response received as a consequence of the action taken), the AOJ should review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



